

EXHIBIT 10.6


NYER MEDICAL GROUP, INC.


2002 STOCK OPTION PLAN
 
FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT


 
This Non-Qualified Stock Option Agreement (this “Agreement”) is effective as of
_________________, between Nyer Medical Group, Inc. a Florida corporation (the
“Corporation”), and ____________ (the “Optionee”).




W I T N E S S E T H:


WHEREAS, the Corporation’s Board of Directors established the Nyer Medical
Group, Inc. 2002 Stock Option Plan (the “Plan”) as approved on October 4, 2002,
subject to approval of, the stockholders of the Corporation; and


WHEREAS, the Committee appointed by the Board of Directors of the Corporation
pursuant to Article 3 of the Plan (the “Committee”), has granted this Option to
the Optionee;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties hereto agree as follows:


1.    Grant of Option.
 
(a)  Option.  On the terms and conditions set forth in the Plan and this
Agreement, the Corporation hereby grants to the Optionee this Option to purchase
an aggregate of _______ shares of common stock, .0001¢ par value, of the
Corporation (the “Shares”) at a price of $_____ per Share.  This Option is not
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall be construed
accordingly.
 
(b)  Stock Option Plan.  This Option is granted pursuant to the Plan, a copy of
which the Optionee acknowledges having received, read and understood.  The
provisions of the Plan are hereby incorporated by reference into this Agreement.
 
2.    Right to Exercise.
 
Subject to the terms and conditions of the Plan and this Agreement, the Shares
subject to this Option shall vest on the _ anniversary of the date hereof (the
“Anniversary Date”).


3.    No Transfer.
 
Except as provided in the Plan, this Option is not transferable by Optionee
otherwise than by will or the laws of descent and distribution.



 
 

--------------------------------------------------------------------------------

 





4.    Exercise Procedures.
 
(a)  Notice of Exercise.  The Optionee or the Optionee’s representative may
exercise this Option by giving written notice to the Committee in the manner
provided in the Plan and substantially in the form annexed hereto as Exhibit
A.  The notice shall specify the election to exercise this Option, the number of
Shares with respect to which this Option is being exercised and the form of
payment (if more than one form is available).  The notice shall be signed by the
person exercising this Option.   In the event that this Option is being
exercised by the representative of the Optionee, the notice shall be accompanied
by proof (satisfactory to the Committee) of the representative’s right to
exercise this Option. The Optionee or the Optionee’s representative shall
deliver to the Corporation at the time of giving the notice, payment in a form
provided under Section 5 for the full amount of the exercise price applicable to
that portion of this Option being exercised.
 
(b)  Issuance of Shares.  After receiving a proper notice of exercise, the
Corporation shall cause to be issued a certificate or certificates for the
Shares as to which this Option has been exercised, registered in the name of the
person exercising this Option and bearing such legends as may be
appropriate.  The Corporation shall cause such certificate or certificates to be
delivered to or upon the order of the person exercising this Option.
 
(c)  Withholding Taxes.  In the event that the Committee determines that the
Corporation is required to withhold foreign, federal, state or local tax as a
result of the exercise of this Option, the Optionee, as a condition to the
exercise of this Option, shall make arrangements satisfactory to the Committee
to enable the Corporation to satisfy all withholding requirements.  Any Shares
purchased by exercising this Option shall also be issued subject to condition
that the Optionee shall make the arrangements satisfactory to the Committee to
enable the Corporation to satisfy any withholding requirements that may arise in
connection with the disposition of such Shares.
 
5.    Payment for Stock.
 
(a)  Cash.  All or part of the exercise price may be paid in lawful money of the
United States of America.
 
(b)  Property or Stock.  At the sole discretion of the Committee, all or part of
the exercise price may be paid by the surrender of Shares in good form for
transfer.  Such property or Shares must have a Market Price (as determined by
the Committee) on the date of exercise of this Option which, together with any
amount paid in another form, is equal to the aggregate exercise price.
 
(c)  Promissory Note.  At the discretion of the Committee, all or part of the
exercise price may be paid by delivery of the Optionee’s personal recourse note
bearing interest payable not less than annually at no less than the Applicable
Federal Rate, as defined in Section 1274(d) of the Code, along with a pledge
agreement satisfactory to the Committee, together with a stock certificate or
certificates representing shares of the Corporation’s Common Stock (having a
Market Price equal as of the date of exercise to at least the value of the
principal amount of the note), duly endorsed or accompanied by a stock power or
powers duly endorsed, to secure the Optionee’s obligations under such personal
recourse note.
 

 
 

--------------------------------------------------------------------------------

 

(d)  Exercise/Sale.  At the sole discretion of the Committee, all or part of the
exercise price and any withholding taxes may be paid by the delivery of an
irrevocable direction (acceptable to the Committee) to a securities broker
approved by the Corporation to sell Shares and to deliver all or part of the
sales proceeds to the Corporation.
 
(e)  Pledge.  At the sole discretion of the Committee, all or part of the
exercise price and any withholding taxes may be paid by the delivery of an
irrevocable direction (acceptable to the Committee) to a securities broker or
lender approved by the Corporation to pledge Shares as security for a loan and
to deliver all or part of the loan proceeds to the Corporation.
 
6.    Term and Expiration.
 
(a)  Term of Option.  This Option shall expire on the day before the tenth
anniversary of the date hereof, unless sooner terminated as provided in the
Plan, and may be exercised during such term only in accordance with the Plan and
this Agreement.
 
(b)  Forfeiture on Termination for Cause.  This Option shall be forfeited
immediately upon an Optionee’s termination of employment if the termination is
for “cause”.  The term “cause” shall mean any one (or more) of the
following:  (i) the Optionee’s commission of any fraud, misappropriation or
misconduct which causes demonstrable injury to the Corporation or a subsidiary
or affiliate; or (ii) an act of dishonesty by the Optionee resulting or intended
to result, directly or indirectly, in gain or personal enrichment at the expense
of the Corporation or a subsidiary or affiliate; or (iii) such meaning, if any,
as set forth in any employment agreement between the employee and the
Corporation.  It shall be within the sole discretion of the Committee to
determine whether an employee’s termination was for one of the foregoing
reasons, and its decision shall be final and conclusive.
 
(c)  Termination other than from Disability, Death or Retirement.  Upon an
Optionee’s termination of employment for reasons other than death, disability or
retirement, this Option, which is otherwise exercisable, shall terminate unless
exercised within no more than 180 days following the Termination Date, but in no
event after the expiration of the exercise period of the Option.
 
(d)  Termination from Disability or Retirement.  Upon an Optionee’s termination
of employment because of disability or retirement, this Option, which is
otherwise exercisable, shall terminate unless exercised within the period of 365
days following such date, but in no event after the expiration date of the
exercise period of the Option.
 
(e)   Termination because of Death.  Upon an Optionee’s death, any Options held
by the Optionee at the date of death and which were otherwise exercisable on
such date shall be exercisable by the Designated Beneficiary or personal
representative for a period of two years from the date of death, but in no event
later than the expiration date of the exercise period of the Option.
 
7.    No Registration Rights.
 
The Corporation may, but shall not be obligated to, register or qualify the sale
of Shares under the Securities Act or any other applicable law.  The Corporation
shall not be obligated to take any affirmative action in order to cause the sale
of Shares under this Agreement to comply with any law.

 
 

--------------------------------------------------------------------------------

 

8.       Securities Law and Other Restrictions.


Regardless of whether the offering and sale of Shares under the Plan have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Committee at its discretion, may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates) if, in the judgment
of the Corporation and its counsel, such restrictions are necessary or desirable
in order to achieve compliance with any agreement to which the Corporation is a
party, the Securities Act, the securities laws of any state or any other law or
with restrictions imposed on the Corporation by its underwriters, or otherwise.


9.    Miscellaneous Provisions.
 
(a)  Entire Agreement; Amendments.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof.  This Agreement may not be amended except by a written instrument signed
by both parties hereto.
 
(b)  Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida.
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Optionee has personally executed
this Agreement.



 
Nyer Medical Group, Inc.
       
_____________________
By:____________________
   
Optionee’s Address:
 








 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[Date of Exercise]


Nyer Medical Group, Inc.
1292 Hammond Street
Bangor, ME 04401
Attention: Corporate Secretary


Re:   Stock Option


Dear Sir:


I am the holder of a stock option granted to me by Nyer Medical Group, Inc. (the
“Corporation”), pursuant to a Non-Qualified Stock Option Agreement dated as of
______________ to purchase _________ shares of Common Stock of the Corporation
(“Shares”).  I hereby exercise such option with respect to ___________ Shares,
the total purchase price for which is $__________, and [I enclose a certified,
bank cashier’s or other acceptable check payable to the order of the Corporation
in the amount of $_______, representing the total purchase price for the Shares]
[I hereby elect to pay the purchase price by delivering to the Corporation _____
shares of Common Stock of the Corporation having a fair market value equal to
$___________ from the Shares I am purchasing pursuant to the exercise of such
option] [I enclose an irrevocable direction to a securities broker to deliver
sales or loan proceeds to the Corporation in the amount of $_______,
representing the total purchase price for the Shares].  [I enclose the necessary
promissory note, pledge agreement and related documents pursuant to my loan from
the Corporation in the amount of $_____representing the total purchase price for
the Shares].  The certificate or certificates representing the Shares should be
registered in my name and should be forwarded to me at
_______________________________________________________________________.


Please acknowledge receipt of the exercise of my stock option on the attached
copy of this letter.



 
Very truly yours,
             
________________________
   



RECEIPT ACKNOWLEDGED:


CORPORATION


By: ________________________________


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
